Citation Nr: 0322909	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  03-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder 
claimed as pulmonary asbestosis and asbestos-related pleural 
disease as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from April 24, 1944 to July 
13, 1944 and from January 1946 to November 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In August 2003, the Board granted the veteran's 
motion to advance the appeal on the Board's docket.


REMAND

The veteran contends that he is entitled to service 
connection for pulmonary asbestosis and asbestos-related 
pleural disease as a result of in-service exposure to 
asbestosis.  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  In order to 
prevail in a claim for service connection there must be 
medical evidence of a current disability as +established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has VA promulgated any 
regulations, VA has issued procedures on asbestos-related 
diseases which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1.  VA must analyze the 
veteran's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).

When considering VA compensation claims, VA has the 
responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.

In McGinty, the United States Court of Appeals for Veterans 
Claims (Court) held that, while the veteran, as a layperson, 
was not competent to testify as to the cause of his disease, 
he was, however, competent to testify as to the facts of his 
asbestos exposure.  McGinty, 4 Vet. App. at 432.

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)).  The VCAA became effective on November 9, 2000.  This 
law not only did away with the concept of a well-grounded 
claim, but also imposed additional duties and obligations on 
the VA in developing claims.  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Further, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim, although the ultimate responsibility for furnishing 
evidence rests with the claimant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue addressed 
in this remand.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO 
will need to provide the appellant with specific information 
concerning what additional information he needs to submit to 
establish service connection and what information VA will 
attempt to obtain as required by the VCAA.  The RO must 
provide the appellant with this information, as required by 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. 
§ 3.102, 3.159 and 3.326(a)).  

The Board further notes that the duty to assist includes 
obtaining pertinent service personnel records, non-VA and VA 
treatment records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
The veteran reported having served aboard the U.S.S. YO-75 
between January 1946 and November 1947 and stated that his 
sleeping quarters were located just above the boiler room.  
As requested by the veteran, the RO will be asked to obtain 
the ship's logs for that period of time to verify the 
duration of his assignment aboard ship and evidence relating 
to the proximity of the boiler room to the engine room and 
the berthing (sleeping) quarters for black enlisted men.  In 
an April 2000 private pulmonary medical consultation report, 
Robert J. Mezey, M.D., FCCP, indicated that there was 
evidence of pulmonary asbestosis and asbestos-related pleural 
disease based on chest X-rays and pulmonary function tests 
(PFTs) performed on March 14, 2000 by the Central Florida 
Pulmonary Group in Orlando, Florida.  Although the PFTs are 
associated with a copy of the report, the radiographic 
results were not attached.  The Board feels that an attempt 
should be made by the RO to obtain a copy of the March 2000 
chest X-ray results.  The RO should also ask the veteran to 
identity and sign releases for health care providers that 
have treated him for any pulmonary disorder since service 
discharge in 1947 and to provide information of pre-service 
and post-service evidence of occupational or other asbestos 
exposure.  The Board reminds the veteran that the duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board also observes that an August 2001 VA pulmonary 
consult reflects a 20-pack a year smoking habit, ending in 
1976, and an impression that the veteran had reactive airway 
disease and that his cough was possibly secondary to 
gastroesophageal reflux disease (GERD).  VA physician 
recommended that a spirometry, pre- and post-bronchodilator, 
and X-rays of the chest and sinuses be obtained, noting that 
he did not have enough information to establish a diagnosis 
of asbestosis.  On remand, these tests should be performed 
along with a computed tomography (CT) of the chest.  In 
addition, the veteran will be scheduled for an examination to 
determine the etiology, and the nature and extent, of any 
pulmonary disease found.  The examiner will be asked to 
provide an opinion as to whether any such disorder is related 
to service, to include exposure to asbestos, or is related to 
GERD or the veteran's smoking.  

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA.  Therefore, for these reasons, a 
remand is required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all non-VA and VA health care 
providers that have treated him for any 
pulmonary disorder since 1947.  The RO 
should attempt to obtain records from 
each health care provider he identifies 
that might still have available records, 
in particular a copy of a March 2000 
chest X-ray from the Central Florida 
Pulmonary Group in Orlando, Florida.  If 
records are unavailable, please have the 
provider so indicate. 

2.  The RO should ask the U.S. Navy 
service department to provide copies of 
the ship's logs from the USS YO-75 for 
the period from January 1946 to November 
1947 to verify the duration of the 
veteran's assignment aboard ship and 
evidence relating to the proximity of the 
boiler room to the engine room and the 
berthing (sleeping) quarters for black 
enlisted men.  The service department 
should indicate whether the veteran was 
exposed to asbestos while on active duty.  
If no such opinion can be given, the 
service department should so state.

3.  The RO should send a questionnaire to 
the veteran asking him to provide 
information on pre-service and post-
service evidence of occupational or other 
asbestos exposure.  Then the RO should 
attempt to contact his former employers 
and request copies of all available 
medical records and personnel records 
indicating the veteran's job duties and 
any on-the-job exposure to asbestos.

4.  After completion of items 1 through 3 
above, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a respiratory 
examination by an appropriate specialist 
to clarify the nature, time of onset, and 
etiology of any diagnosed pulmonary 
disorder found to include claimed 
asbestosis (or any other asbestos-related 
disease).  All necessary studies and/or 
tests should be conducted, to include a 
spirometry, pre- and post-bronchodilator, 
a computed tomography (CT) of the chest, 
and X-rays of the chest and sinuses.   
The claims file must be made available to 
the examiner prior to examination, and 
the examiner should so indicate in the 
report that the claims file was reviewed.  
Such examination is to include a review 
of the veteran's history and current 
complaints, a review of past imaging and 
pulmonary function test results, if 
available, as well as a comprehensive 
physical evaluation.  The Board notes 
that the veteran was discharged from the 
Navy in November 1947 and that he 
indicated that, while serving as a seaman 
in the Navy from 1946 to 1947, he was 
exposed to asbestos because his guard 
duties included the engine room and the 
proximity of his sleeping quarters 
located above the engine/boiler room.  
After reviewing the claims file and 
examining the veteran, the examiner 
should set forth all established 
diagnoses, expressly offer an opinion as 
to the most probable etiology and date of 
onset of any pulmonary disorder found (to 
include asbestosis, if found).  
Specifically, the examiner shall indicate 
whether it is at least as likely as not 
(50 percent or more probability) that the 
diagnosed disorder(s) is etiologically 
related to: (1) the veteran's military 
service to include in-service exposure to 
asbestos, (2) post-service exposure to 
asbestos, (3) his gastroesophageal reflux 
disease, and/or (4) his history of 
smoking.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail.  If the 
examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons for such opinion.

5.  The RO must review the entire file 
and ensure for the service-connection 
issue remaining on appeal compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and the 
guidelines for considering compensation 
claims based on exposure to asbestos in 
VA ADJUDICATION PROCEDURE MANUAL, M21-1.

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of law 
and to further develop his claim.  No action by the veteran 
is required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




